Citation Nr: 0201324	
Decision Date: 02/08/02    Archive Date: 02/20/02	

DOCKET NO.  92-17 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim that the character of the veteran's discharge 
from the period of service from September 30, 1957, to 
January 14, 1960, should not be a bar to benefits.

2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Christopher A. Cole, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had military service between 1954 and 1960, which 
included a period of military service which was held to have 
been under other than honorable conditions.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  Subsequently, the veteran relocated to West 
Virginia.

In August 1997, the Board issued a decision holding that new 
and material evidence had not been submitted to reopen a 
claim that the character of the veteran's discharge from the 
period of service from September 30, 1957, to January 14, 
1960, should not be a bar to benefits and denying the claim 
of entitlement to service connection for an acquired 
psychiatric disorder.  In March 2000 the United States Court 
of Appeals for Veterans Claims (Court) affirmed the Board's 
August 1997 decision.  In a March 2001 order the Court notes 
that in November 2000 the United States Court of Appeals for 
the Federal Circuit (Federal Circuit) granted the Secretary's 
motion to remand the case "for further proceedings in view of 
the Federal Circuit's decision in D'Amico v. West, 209 F. 3d 
1322 (Fed. Cir. 2000)."  In the March 2001 order the Court 
vacated and remanded the Board's August 1997 decision.  A 
copy of the Court's March 2001 order has been included in the 
veteran's claims file.



REMAND

The Board's August 1997 decision was issued prior to the 
Federal Circuit's holding in Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998), where it was noted that while "not 
every piece of new evidence is 'material'; we are concerned, 
however, that some evidence may well contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its rating decision."  
Also see Elkins v. West, 12 Vet. App. 209 (1999) (en banc).

There has also been a significant change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001)) became law.  
See also recently published regulations at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In a document, dated June 23, 1999, and filed by the 
veteran's representative with the Court, it is alleged that 
there is clear and unmistakable error in the May 1986 RO 
decision regarding the veteran's character of discharge from 
his second period of service.  The issue of whether there is 
clear and unmistakable error in the May 1986 RO decision is 
inextricably intertwined with whether new and material 
evidence has been submitted, and has not yet been adjudicated 
by the RO.  Further, the issue of entitlement to service 
connection for an acquired psychiatric disorder is 
inextricably intertwined with the issue relating to the 
character of the veteran's discharge from his second period 
of active service.

In light of the above, the appeal is REMANDED to the RO for 
the following actions:

1.  The RO should adjudicate the issue of 
whether there is clear and unmistakable 
error in the May 1986 administrative 
decision regarding the veteran's 
character of discharge for his second 
period of service.  

2.  The RO should readjudicate the issue 
of whether new and material evidence has 
been submitted to reopen a claim that the 
character of the veteran's discharge from 
the period of service from September 30, 
1957 to January 14, 1960, should not be a 
bar to benefits.  When deciding this 
claim, specific consideration must be 
given to the decisions and rulings issued 
by the Court in Hodge v. West; Elkins v. 
West; and D'Amico v. West, supra.

3.  Upon completion of the above, the RO 
must readjudicate the issue of 
entitlement to service connection for an 
acquired psychiatric disorder.

4.  The RO should take into consideration 
with heighten mindfulness the benefit of 
the doubt rule.  38 U.S.C.A. §5107(b) 
(West Supp. 2001).  If the evidence is 
not in equipoise, the RO should explain 
why.  See Cartwright v. Derwinski, 2 Vet. 
App. 24, 26 (1991).

5.  Any additional evidentiary/medical 
development required to fully address the 
issues listed above should be completed 
in accord with all applicable law and 
regulations, to include the newly-enacted 
provisions of the Veterans Claims 
Assistance Act of 2000 and all pertinent 
regulations published at 66 Fed. Reg. 
45,620.

6.  If any claim that is not currently on 
appeal before the Board is denied, the RO 
must provide the veteran an opportunity 
to initiate an appeal by filing a notice 
of disagreement within one year from the 
date he is notified of the adverse 
decision.  If the claim is denied but no 
disagreement is filed, it should not be 
certified to the Board unless all 
applicable appellate procedures are 
thoroughly followed.

If the benefits currently on appeal are denied, the veteran 
and his representative should be provided a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issues currently on 
appeal.  An appropriate period of time should be allowed for 
response.  The claims folder should then be returned to the 
Board, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




